Title: C. W. F. Dumas to the Commissioners, 16 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       Lahaie 16e. Juin 1778
      
      Le feuillet ci-joint a èté écrit à diverses reprises en allant et venant hier et aujourd’hui. J’en ai donné connoissance aussi à Mr. Lee à Vienne; excepté de ce que vous verrez renfermé dans des crochets.
      Le g—— F—— ne m’a pas encore rendu le Traité, qu’il m’avoit demandé pour le faire copier. Il le gardera peut-être, jusqu’à-ce que la permission de le remettre à sa destination soit arrivée. Je lui ai demandé S’il l’avoit fait copier; il m’a dit pas encore: ainsi j’attendrai qu’il m’en reparle lui-même.
      Je suis avec beaucoup de respect, Messieurs, Votre très humble & très obéissant serviteur
      
       D
      
      
       Je sai que le g—— F—— a écrit aujourd’hui à sa Maison, sur ce qui concerne l’Article ci joint de la Gazette d’ici d’hier.
      
     